 


109 HR 5165 IH: Targeting Homeland Security Resources Effectively Against Terrorism Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5165 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Weiner introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To authorize the grant program under which the Secretary of Homeland Security makes discretionary grants for use in high-threat, high-density urban areas, and for other purposes. 
 
 
1.Short titleThis Act may be cited as Targeting Homeland Security Resources Effectively Against Terrorism Act of 2006 or the THREAT Act. 
2.Program of grants for use in high-threat, high-density urban areas 
(a)Grant program requiredThe Secretary of Homeland Security shall, in accordance with this section, carry out a program under which the Secretary makes discretionary grants for use in high-threat, high-density urban areas. 
(b)FundingAmounts made available to the Secretary of Homeland Security for discretionary grants for use in high-threat, high-density urban areas— 
(1)shall be used for carrying out the program under this section; and 
(2)shall not be used for any other purpose. 
(c)Maximum Number of GranteesFor any fiscal year, the Secretary may award such grants to not more than 15 such areas. 
(d)Factors ConsideredIn determining whether, and in what allocation, to award such a grant to such an area, the Secretary shall consider the following three factors: 
(1)The population of that urban area. 
(2)The presence of critical infrastructure in that urban area. 
(3)The credibility of the terrorism-related threat to that urban area. 
(e)Factors Not To Be ConsideredIn determining whether, and in what allocation, to award such a grant to such an area, the Secretary shall not consider any threat (such as a threat of natural disaster, or a threat of infectious disease) that is not a terrorism-related threat. 
(f)Weight of FactorsIn considering the factors required by subsection (d), the Secretary shall give the factor described in subsection (d)(2) two times the weight given the factor described in subsection (d)(1), and shall give the factor described in subsection (d)(3) three times the weight given the factor described in subsection (d)(1). 
(g)Definition of FactorsThe Secretary shall, for purposes of this section, define the factors required by subsection (d). In defining the factor described in subsection (d)(1), the Secretary shall ensure that tourists and commuters are considered as part of the population. 
(h)Disbursement Directly to LocalitiesAll amounts awarded to an area under this section shall be disbursed directly to one or more local governments within the area. 
 
